Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 1 of 13 PagelD 1

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
Jacksonville Division

VIVIAN THORNTON )
Plaintiff )
)
Vv. ) Case No.:
)
) JURY TRIAL DEMANDED
COMMODORE’S CLUB )
HOMEOWNERS’ ASSOC., INC., )
Defendant. )
/

 

VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF,
DAMAGES, AND DEMAND FOR JURY TRIAL

COMES NOW the Plaintiff, VIVIAN THORNTON, by and through her
undersigned counsel, and hereby files this Verified Complaint against the
Defendant, COMMODORE’S CLUB HOMEOWNERS’ ASSOCIATION, INC., as
follows:

PARTIES, JURISDICTION AND VENUE

1. Vivian Thornton is an 87 year old widow residing at 653 Nautical Way, St.
Augustine, St Johns County, Florida 32080.

2. Ms. Thornton owns her home which is located in the Commodores Club
subdivision on Anastasia Island, a barrier island that is a part of St.
Augustine, Florida.

3. Ms. Thornton originally purchased her home on one of the man-made lakes
in the community with her husband, who passed six years ago, and has

lived in her home at for 27 years.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 2 of 13 PagelD 2

4. Ms. Thornton brings this action for damages based upon the Defendant’s
violations of the Fair Housing Act of 1968, as amended, 42 U.S.C. §§ 3601
et. seq. (“FHA”) by failing to reasonably accommodate her disability, failing
to allow a reasonable modification and subjecting her to different terms
and privileges on account of disability in violation of the FHA.

5. Commodores Club, Homeowners’ Association, Inc. (“Association”) is a
domestic nonprofit corporation with its principal place of business located
at 5455 A1A South, St. Augustine, in St. Johns County, Florida.

6. At all times relevant to this complaint, it was the homeowners’ association
for the Commodores Club community.

7. According to Article XII of the Association’s Declaration of Covenants,
Conditions, Restrictions and Easements (“CCRs”), the Board of Directors
(“Board”) is charged with enforcing the provisions of the Association.

8. The Architectural Review Board (“ARB”) drafts and implements
Architectural Planning Criteria approved by the Board and reports to and
serves at the pleasure of the Board.

9. Jurisdiction of this Court arises under 42 U.S.C. § 3613(a), (c), 28 U.S.C. §

1331 and § 1343(a)(3), (4).

10. Venue is proper in this district pursuant to 28 U.S.C. 1391(b).
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 3 of 13 PagelD 3

FACTUAL ALLEGATIONS
Ms. Thornton is a person with a “handicap” or disability
11.The FHA defines the term “handicap” as: “(1) a physical or mental
impairment which substantially limits one or more of such person’s major
life activities, (2) a record of having such an impairment, or (3) being
regarded as having such an impairment.” 42 U.S.C. § 3602(h)(1).
12.Ms. Thornton has several medical diagnoses that rise to the level of
“handicap” for purposes of the FHA.
13.She has been diagnosed with lumbar spinal stenosis, neurogenic
claudication, lumbar radiculopathy all causing severe pain, weakness and
cramping in her back and legs.
14.She has also been diagnosed with avascular necrosis of the right hip.
15. She has recently been diagnosed with osteoarthritis in her right knee.
16. All of these impairments result in her being limited in her daily life activities
of walking and standing, among others.
17. Ms. Thornton also suffers from chronic generalized anxiety disorder which
affects her ability to think.
18.Ms. Thornton was diagnosed with all the impairments set forth in this
complaint, other than the osteoarthritis, prior to January 2019.
i9. Ms. Thornton had knee replacement surgery on May 25, 2021 and ha even
greater difficulty walking and standing as a result.

20.She was diagnosed with osteoarthritis in early 2021.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 4 of 13 PagelD 4

21.Ms. Thornton’s disabilities and resulting impairments are permanent
conditions.

Denial of requests for a reasonable modification
and to provide a reasonable accommodation

22.On January 18, 2019, the Association’s (“ARB”) received an application for
a small, garden fence from Ms. Thornton.

23.She noted in the application that it was a hardship request and was seeking
to install a small garden fence for her dog, Ginger a 19 pound Havanese,
as she was unable to walk her due to her recent back surgery and her
worsening mobility impairment.

24. According to Ms. Thornton’s doctor, Gerald Townsend, Ginger is a
necessary companion and also provides service and support.

25. Ms. Thornton’s request for an “Architectural Change” was denied in a
letter dated March 5, 2019, citing that fences are not permitted anywhere
on lakefront lots.

26. Ms. Thornton appealed that decision to the Board who did not overturn the
decision and, instead, sent it back to the ARB

27.Not knowing what else to do, Ms. Thornton went to the property manager
May Management.

28.May Management told Ms. Thornton that she could install a temporary

fence.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 5 of 13 PagelD 5

29. Ms. Thornton requested approval from the ARB of the temporary fence
which was granted on August 21, 2019.

30.When it was granted, Ms. Thornton was instructed that she could only have
the fence up until November 19, 2019.

31. On September 24, 2019, Ms. Thornton, through counsel, requested that
she be allowed to make a reasonable modification at her expense, to install
a small, four foot high, slatted black aluminum, permanent garden fence.

32. In addition, she was asking for a reasonable accommodation to be relieved
from the rule, policy, or practice of disallowing fences anywhere on

lakefront lots.

33.0n November 26, 2019, she provided additional medical documentation in
support of her need for a reasonable modification and reasonable
accommodation.

34. Specifically, she provided proof that her dog Ginger, who has lived with
Ms. Thornton since Ginger was a puppy, is an emotional support animal
that also assists her in her daily life.

35-On December 8, 2019, the Board of Directors of the Association responded
in writing stating that the “Board of Directors has a legal and fiduciary
responsibility to manage the affairs of the community and insure (sic) all
covenants and by-laws are adhered to by all of the 265 residents.”

36. In a further response, through counsel, the Association stated, “[a]ny

fences that are currently located on any lakefront lots were grandfathered
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 6 of 13 PagelD 6

in, but the association has consistently enforced the restriction since that
time.”

37.There is a rule prohibiting fences anywhere on “any lot that is adjacent to
any lake or adjacent to any lot that is adjacent to any lake...”, set forth in
Article V, Section 4 (h) of the Commodores Club Covenants and Rules.

38. The Commodores Club CCRs prohibiting lakefront lot fences was first
recorded on July 18, 1997, with the St Johns County Clerk of Courts.

39. There is also a provision in Article V, Section 4 (u), stating that the ARB
has the express authority to waive any of the Architectural Planning
Criteria set forth in the Covenants.

40.Upon information and belief there are homes on lakefront lots that were
built after July 1997 and, as such, could not have been “grandfathered in”
and allowed to have a fence.

41.One such property is 665 Nautical Way, St. Augustine, for which a building
permit was first issued on September 15, 1998.

42. Another such property is 516 Peninsula Court, St Augustine, for which a
building permit was first issued on March 16, 1998.

43. Another such property is 2293 Commodores Club Boulevard, St Augustine,
for which a building permit was first issued on November 18, 1997.

44. Another such property is 1208 Fleet Lane, St Augustine, for which a
building permit was first issued on May 17, 2002, and a pool permit was

issued on April 22. 2002.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 7 of 13 PagelD 7

45-Another such property is 1304 Flagship Court, St Augustine, for which a
building permit was first issued on June 23, 2003, anda pool permit was
issued on April 2. 2003.

46. The Board claims that there is an exception to the lake lot rule “for the
purposes of limiting access to a swimming pool. However, according to the
documents it provided Ms. Thornton that rule was not enacted until some
undisclosed time in 2005 and, if it does exist, it was never recorded with
the St. Johns County Clerk of Courts.

47.Rather than granting Ms. Thornton’s request for a reasonable modification
and reasonable accommodation and allow her to install a small fence, the
Association told Ms. Thornton that she should get an electric fence, ground
lead or leash.

48. Ms. Thornton’s doctor provided another letter, received by the Association
on March 17, 2020, supporting the medical necessity of the fence and
demonstrating why the other options suggested by the Association are not
viable for Ms. Thornton.

49. Dr. Townsend stated that an electric fence or lead are not viable as they
create additional anxiety due to her worry that a wild animal might attack
Ginger and if the electricity goes down, she might have to chase the dog
which she cannot do.

50.On April 8, 2020, the Association, through counsel, told Ms. Thornton that

she could apply to the ARB to see if a small pen would be approved.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 8 of 13 PagelD 8

51. A pen is not a viable option based on Ms. Thornton’s limited mobility,
because it would be impossible for her to dismantle it in an impending
hurricane.

52.She also conveyed that she is anxious that a pen would be a projectile
during a hurricane if she were unable to take it down.

53-On May 27, 2020, the Association told Ms. Thornton to submit another
application for a permanent fence and requested additional information
regarding the fence.

54.That application and supporting documentation was submitted on June 23,
2020.

55-On July 10, 2020, Ms. Thornton was informed that her application was
denied and the Association reiterated that Ms. Thornton may apply to have
a dog pen.

56.Ms. Thornton again communicated to the Association that a pen was not a
reasonable modification in these circumstances.

57.On November 4, 2020, the Association asked for Ginger’s veterinarian
records to review the age and size of the dog to “evaluate it in relation to the
fence she requested.”

58. Ms. Thornton provided the age and size of her dog and asked the

Association why it needed the veterinarian records.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 9 of 13 PagelD 9

59.Upon information and belief, no other, non-disabled residents requesting
fences have been required to provide the age and size of their animals or
their animal’s veterinarian records.

60.On November 25, 2020, the Association denied Ms. Thornton’s request
and reiterated its claim that the other fences on lake lots were
“grandfathered in” and that its enforcement has been consistent since the

rule was passed.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 10 of 13 PagelD 10

CLAIMS
FIRST CAUSE OF ACTION
FAILURE TO ALLOW A REASONABLE MODIFICATION,
FAILURE TO PROVIDE A REASONABLE ACCOMMODATION
IN VIOLATION OF 42 U.S.C. § 3604(@)(3)

61. Defendant, through its actions and the actions of its agents, is liable to the
Plaintiff by violating the federal Fair Housing Act of 1968, as amended, 42
U.S.C. §3601 et seq. by allow a reasonable modification or refusing to
provide a reasonable accommodation to accommodate Ms. Thornton’s
disabilities in violation of 42 U.S.C. § 3604(f)(3)(A) and (B).

62. Defendant’s unlawful actions were intentional, willful and implemented
with callous or reckless disregard for Ms. Thornton’s civil rights.

63.As a result of the Defendant’s discriminatory conduct, Ms. Thornton
suffered injury, harm and damages.

SECOND CAUSE OF ACTION
UNEQUAL TERMS, CONDITIONS, OR PRIVILEGES
IN VIOLATION OF 42 U.S.C. § 3604Q()(2)

64. Defendant, through its actions and the actions of their agents, are liable to
the Plaintiff by violating the federal Fair Housing Act of 1968, as amended,
42 U.S.C. §3601 et seq. by discriminating against her in the terms,
conditions in the provision of services or facilities in connection with her
home because of a handicap in violation of 42 U.S.C. §3604(f)(2).

65. Defendant’s unlawful actions were intentional, willful and implemented

with callous or reckless disregard for Ms. Thornton’s civil rights.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 11 of 13 PagelD 11

66.As a result of the Defendants’ discriminatory conduct, Ms. Thornton
suffered injury, harm and damages.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that the Court grant her the
following relief:
1. Enter a preliminary injunction enjoining Defendant from discriminating
and requiring Defendant to:

a. allow Ms. Thornton to install a small, four-foot, permanent garden
fence based on the plan she provided to the Architectural Review
Board to be no higher or larger than others that have been allowed by
the Commodores Club Homeowners’ Association;

b. be prohibited from removing, destroying, or otherwise interfering
with Ms. Thornton’s fence, her use of the fence and from assessing any
fines or assessments or other fees as a result of its installation; and

c. be enjoined from otherwise interfering with Ms. Thornton’s quiet use
and enjoyment and full use of her residence.

2. Further enter a permanent injunction:

a. enjoining Defendant and its directors, officers, agents, and employees
from discriminating on the basis of physical handicap;

b. directing Defendant to adopt a Reasonable
Accommodation/Modification Policy which comports with federal,

state and local law;
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 12 of 13 PagelD 12

c. directing Defendant and its directors, officers, agents, and employees
to take all affirmative steps necessary to remedy the effects of the
illegal, discriminatory conduct described herein and to prevent
additional instances of such conduct or similar conduct from
occurring in the future; and

3. Award compensatory damages to Plaintiff in an amount to be determined by
the jury that would fully compensate Plaintiff for injuries caused by the
conduct of Defendants as alleged herein;

4. Award punitive damages to Plaintiff in an amount to be determined by the
jury that would punish Defendants for the willful, malicious, and reckless
conduct alleged herein and that would effectively deter similar conduct in
the future;

5. Award reasonable attorney’s fees and costs pursuant to 42 U.S.C. §
3613(c)(2); and

6. Award such additional or alternative relief as may be just, proper and
equitable.

JURY DEMAND

Plaintiff Thornton demands a jury trial on all issues which can be heard by jury.
Case 3:21-cv-00767-BJD-PDB Document1 Filed 08/05/21 Page 13 of 13 PagelD 13

I, Vivian Thornton, in St Johns County, Florida, declare under penalty of perjury
that the foregoing facts set forth in this Complaint is true and correct. Executed on

4

([/&F, a]
LALA T fxm Ored |

Z ¥ f

ft

-
th tf he

y en {

Vivian Thornton, Plaintiff

Dated: of / 5/202 RESPECTFULLY SUBMITTED,

By: _/s/Suzanne Garrow
Suzanne Garrow
Fla. Bar No.: 122184
Jacksonville Area Legal Aid
126 West Adams Street
Jacksonville, FL 32202
(904) 356-8371 Ext. 374
(904) 405-1976 Fax
Suzanne.garrow@jaxlegalaid.org
